IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,780-01


                       EX PARTE VIRGIL WORSHAM, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 23,261-2017A IN THE 402ND DISTRICT COURT
                              FROM WOOD COUNTY


       Per curiam. YEARY , J. filed a dissenting opinion in which SLAUGHTER , J. joined.

                                           OPINION

       Applicant pleaded guilty to unlawful possession of a firearm and was sentenced to ten years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because trial counsel failed to file a motion to

suppress evidence. Based on the record, the trial court has determined that trial counsel’s

performance was deficient and that Applicant would have insisted on a trial but for counsel’s

deficient performance. We agree.

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781
                                                                                                  2

(Tex. Crim. App. 2013). The judgment in cause number 23,261-2017 in the 402nd District Court

of Wood County is set aside, and Applicant is remanded to the custody of the Sheriff of Wood

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     DECEMBER 07, 2022
Do not publish